EXHIBIT 10.71
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into as of this
1st day of January, 2011, between Tara Gold Corp.  a Nevada corporation (the
"Company"), and  David S. Barefoot, an individual (the "Executive"),


RECITALS


WHEREAS, the Executive is desirous of being employed by the Company.


NOW, THEREFORE, in consideration of the mutual agreements herein made, the
Company and the Executive do hereby agree as follows:


1. Recitals.  The above recitals are true, correct, and are herein incorporated
by reference.


2. Employment.    Subject to the terms and conditions of this Agreement, the
Company hereby employs the Executive for the Term (as hereinafter defined), as
its Chief Operating Officer. The Executive hereby accepts such employment, upon
the terms and conditions hereinafter set forth. The Executive will report to the
Company’s Board of Directors. It is understood that the Executive has been, and
will continue to be, engaged in other business activities, and will manage his
own time to fulfill the executive responsibility.
 


3. Duties During Employment Period.  During the "Term" (including any renewals
thereof) as defined in Section 5 of this Agreement, the Executive shall:
A. Diligently devote the Executive's time and efforts to the business affairs of
the Company and subsidiaries.  The Executive shall have such duties and powers
that are commensurate and consistent with those of a Chief Operating Officer,
subject to the authority and directions of the Company's Chief Executive Officer
and Board of Directors; and
                           B. Devote attention and render services to the
Company and shall be employed by the Company according to the terms and
conditions of this Agreement.


4. Compensation and Benefits
A. Salary.  The Executive shall be paid a base salary (the "Base Salary"),
payable monthly, in arrears, at an annual rate of $ 68,000.00    .


B. Bonus.  As additional compensation, the Executive shall be entitled to
receive a bonus ("Bonus") for each fiscal year during the Term, and each Renewal
Term, in the amount as to be determined by the Company’s Board of Directors.


 
1

--------------------------------------------------------------------------------

 
 
C. Employee Benefits.  The Executive shall be entitled to participate in all
benefit programs of the Company currently existing, or hereafter made available
to executives and/or other executive employees, including, but not limited to,
pension and other retirement plans, including any 401K Plan, group life
insurance, dental, hospitalization, surgical and major medical coverage, sick
leave, salary continuation, and holidays, long-term disability, and other fringe
benefits.


D. Vacation.  During each year of the Term, and each year of any Renewal Term,
the Executive shall be entitled to     5      weeks of vacation time to be
utilized or paid for each year, or accrue and carry over into the following
year; provided, however, that the Executive shall evidence reasonable judgment
with regard to appropriate vacation scheduling.


E. Business Expense Reimbursement.  The Executive shall be entitled to receive
proper reimbursement for all reasonable, out-of-pocket expenses incurred
directly by the Executive (in accordance with the policies and procedures
established by the Company for its executive officers), including first class
accommodations in performing services hereunder.


F. Cellular Telephone. The Company shall provide the Executive with a cellular
telephone and a GSM phone that operates in the countries served by the Company,
and the Company shall also be responsible for all costs and expenses in
connection with such telephones, including, but not limited to, monthly service
charges and maintenance, usage charges and long distance, whether these be
incurred for personal or Company business.


G. Stock.  The Executive shall receive options as may be determined, from time
to time, by the Company’s Board of Directors. The Executive shall have the right
to sell or transfer any or all of the options, or the shares issuable upon the
exercise of the options.


5. Term.   The term of employment hereunder will commence on the Effective Date
and end ___3____ from such Effective Date (the “Term"), unless terminated
pursuant to Section 6, of this Agreement, provided that the Executive and the
Company may, upon mutual written consent, renew this Agreement for such duration
as may be mutually agreed upon by the parties ("Renewal Term"). For purposes of
this Agreement, “Effective Date” shall mean January 1, 2011.


6. Termination of Employment.  
A. Death.  In the event of the death of the Executive during the Term or Renewal
Term of this Agreement, salary shall be paid to the Executive's designated
beneficiary, or, in the absence of such designation, to the estate or other
legal representative of the Executive for a period of 1 year from and after the
date of death.  The Company shall also be obligated to pay to the Executive's
estate or heirs, as the case may be, any accrued or bonus authorized by a
resolution of the Company’s directors. Other death benefits will be paid in
accordance with the terms of the Company's benefit programs and plans pertaining
to the Company’s employees generally.
B. Disability.
1. In the event of the Executive's disability, as hereinafter defined, the
Executive shall be entitled to receive the Executive's salary for a period, at
the annual rate in effect immediately prior to the commencement of disability,
for 1 year from the date on which the disability has deemed to occur as
hereinafter provided below.  Any amounts provided for in this Section 6B shall
be offset by any other disability benefits provided to the Executive by the
Company, including the benefits contemplated by Section 4H
 
 
2

--------------------------------------------------------------------------------

 
 
2. "Disability," for the purposes of this Agreement, shall be deemed to have
occurred in the event   i) the Executive is unable by reason of sickness or
accident to perform the Executive's duties under this Agreement for a cumulative
total of twelve (12) weeks within any one calendar year; or
ii) the Executive is unable to perform Executive's duties for ninety (90)
consecutive days; or


iii) the Executive has a guardian appointed by a court of competent
jurisdiction.  Termination due to disability shall be deemed to have occurred
upon the first day of the month following the determination of disability as
defined above.


Anything herein to the contrary notwithstanding, if, following a termination of
employment hereunder due to disability as provided above, the Executive becomes
re-employed by a third party, whether as an executive or as a consultant, any
salary, annual incentive payments or other benefits earned by the Executive from
such employment shall offset any salary continuation due to the Executive
hereunder commencing with the date of re-employment.


C. Termination by the Company for Cause
1. Nothing herein shall prevent the Company from terminating employment for
"Cause" as hereinafter defined.  If terminated for Cause, the Executive shall
receive salary only for the period ending with the date of such termination as
provided in this Section 6C.  Any rights and benefits the Executive may have in
respect of any other compensation shall end on the date the Employee is
terminated for Cause.
2. "Cause" shall mean:
(a) committing or participating in an injurious act of fraud, gross neglect,
intentional misrepresentation, or embezzlement against the Company; or
(b) committing or participating in any other injurious act or omission wantonly
or willfully against the Company, monetarily or otherwise.
(c)      commission of a felony or a crime of moral turpitude.
(d)  the refusal to follow the lawful instructions of the Company’s Board of
Directors.
(e) any material breach by the Employee of this Agreement.




D. Termination Other than for Cause.
The foregoing notwithstanding, the Company may terminate the Executive's
employment for whatever reason it deems appropriate; provided, however, that in
the event such termination is not based on Cause, as provided in Section 6C
above, or if Executive's employment is terminated under Sections 6F or 6G
hereof, the Company shall continue to be obligated to pay to Executive all
salary through the Term, or Renewal Term if any, of this Agreement and any
bonuses authorized by a resolution of the Company’s directors and all stock
options granted to the executive shall be immediately exercisable .


E. Voluntary Termination.
 In the event the Executive terminates the Executive's employment on the
Executive's own volition (except as provided in Section 6F and/or Section 6G)
prior to the expiration of the Term or Renewal Term of this Agreement), such
termination shall constitute a voluntary termination and in such event the
Executive shall be limited to the same rights and benefits as provided in
Section 6C.
 
 
3

--------------------------------------------------------------------------------

 
 
F. Constructive Termination of Employment.
  A termination by the Company without Cause under Section 6D shall be deemed to
have occurred upon the occurrence of one or more of the following events without
the express written consent of the Executive:
1. a significant change in the nature or scope of the authorities, powers,
functions, duties or responsibilities attached to Executive's position as
described in Section 3;
2. a change in Executive's principal office to a location more than 60 miles
from the Executive’s place of employment on the Effective Date.
3. A material breach of this Agreement by the Company;
4. A material reduction of the Executive's benefits under any employee benefit
plan, program or arrangement (for Executive individually or as part of a group)
of the Company, which reduction shall not apply to similarly situated employees
of the Company; or


G. Termination Following a Change of Control.
1. In the event that a "Change in Control," as hereinafter defined, shall occur
at any time during the Term or Renewal Term hereof, the Executive shall have the
right to terminate the Executive's employment under this Agreement upon thirty
(30) days written notice given at any time within one (1) year after the
occurrence of such event.
2. For purposes of this Agreement, a "Change in Control" of the Company shall
mean a change in control:
a)  
the occurrence of any of the following:

i) any person, group or organization, other than the Executive, is or becomes
the beneficial owner, directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company's outstanding securities then having the right to vote at elections of
directors; or
ii) the individuals who at the Effective Date of this Agreement constitute the
Board of Directors cease for any reason to constitute a majority thereof unless
the election, or nomination for election, of each new director was approved by
the Executive; or
iii) the business or over fifty percent (50%) of the business revenues of the
Company for which the Executive's services are principally performed is/ are
sold or otherwise disposed of by the Company (including the stock of a
subsidiary of the Company).
Anything herein to the contrary notwithstanding, this Section 6G2 will not apply
where the Executive gives the Executive's explicit written waiver stating that
for purposes of this Section 6G2 a Change in Control shall not be deemed to have
occurred.  The Executive's participation in any negotiations or other matters in
relation to a Change in Control shall in no way constitute such a waiver which
can only be given by an explicit written waiver as provided in the preceding
sentence.




7. Non-Disclosure of Confidential Information, Non-Compete.
A. Executive acknowledges that the Company's trade secrets, private or secret
processes, as they exist from time to time, business records and plans,
inventions, acquisition strategy, price structure and pricing, discounts, costs,
computer programs and listings, source code and/or subject code, copyright,
trademark, proprietary information, formulae, protocols, forms, procedures,
methods for operating the Company's business, acquisitions, practices, plans and
information pertaining to the Company’s properties, and other information of a
confidential nature not known publicly (collectively, the "Confidential
Information") are valuable, special and unique assets of the Company, access to
and knowledge of which have been gained by the Executive by virtue of
Executive's association with the Company.  In light of the highly competitive
nature of the industry in which the Company's business is conducted, Executive
agrees that all Confidential Information, heretofore or in the future obtained
by Executive as a result of Executive's association with the Company, shall be
considered confidential.
 
 
4

--------------------------------------------------------------------------------

 
 
B. The Executive agrees that the Executive shall:
1) hold in confidence and not disclose or make available to any third party any
such Confidential Information obtained directly or constructively from the
Company, unless so authorized in writing by the Company;
2) exercise all reasonable efforts to prevent third parties from gaining access
to the Confidential Information;
3) take such protective measures as may be reasonably necessary to preserve the
confidentiality of the Confidential Information.
C. Excluded from the Confidential Information, and therefore not subject to the
provisions of this Agreement, shall be any information which the Executive can
show:
1) at the time of disclosure, is in the public domain; or
2) after the disclosure, enters the public domain by way of printed publication
through no fault of the Executive; or
3) was in his possession at the time of disclosure and which was not acquired
directly or indirectly from the Company; or
4) was acquired, after disclosure, from a third party who did not receive it
from the Company, and who had the right to disclose the information without any
obligation to hold such information confidential.
D. Upon written request of the Company, Executive shall return to the Company
all written materials containing Confidential Information.


E. Executive agrees that he will not, during the term of this Agreement and for
a period of     3     months    from and after the date of termination of this
Agreement, directly or indirectly, (i) knowingly acquire or own in any manner
any interest in any entity which competes for properties with the Company, or
any of its subsidiaries or affiliates, (ii) be employed by or serve as an
employee, agent, officer, or director of, or as a consultant to, any entity
which competes for properties with the Company or its subsidiaries or
affiliates, or (iii) acquire, directly or through an entity affiliated with the
Executive, an interest in any property which is located within    2.486   miles
or    4    Kilometers of any property owned by the Company or which is under
consideration by the Company.  The foregoing provisions of this Section 7E shall
not prevent the Executive from acquiring and owning not more than 5% of the
equity securities of any entity whose securities are listed for trading on a
national securities exchange or are regularly traded in the over-the-counter
securities market.


8. Covenants as Essential Elements of this Agreements; Survival of Covenants.
It is understood by and between the parties hereto that the foregoing covenants
by Executive contained in Section 7 of this Agreement shall be construed to be
agreements independent of any other element of Executive's relationship with the
Company.  The existence of any other claim or cause of action, whether
predicated on any other provision in this Agreement, or otherwise, as a result
of the relationship between the parties, shall not constitute a defense to the
enforcement of the covenants in Section 7 of this Agreement against Executive.
 
 
5

--------------------------------------------------------------------------------

 
 
9. Remedies and Enforcement.
A. Executive acknowledges and agrees that the Company's remedy at law for a
breach of any of the provisions of Section 7 herein would be inadequate and the
breach shall be per se deemed as causing irreparable harm to the Company.  In
recognition of this fact, in the event of a breach by Executive of any of the
provisions of Section 7, Executive agrees that, in addition to any remedy at law
available to the Company, including, but not limited to monetary damages, the
Company, without posting any bond, shall be entitled to obtain equitable relief
in the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available
to the Company.
B. It is further expressly understood and agreed that the provisions of this
Agreement shall apply whether this Agreement is terminated by Company or
Executive or upon its expiration or termination.
C. Nothing herein contained shall be construed as prohibiting Company or
Executive from pursuing any other remedies available to it/ him for any breach
or default of this Agreement.


10. Arbitration-Attorneys' Fees.
Any claims or disputes in any way involving this Agreement will be settled
through binding arbitration in Chicago, Illinois in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. In
connection with any such arbitration proceeding, or any litigation arising out
of the enforcement of this Agreement or for its interpretation, the prevailing
party shall be entitled to recover its costs, including reasonable attorneys'
fees,  The Company will advance to the Executive of $10,000.00, if the Company
commences an arbitration or legal proceeding as a result of this Agreement to
cover Executive's legal costs and will continue to fund Executive's legal
defense fees to the extent required to defend against the Company's actions. In
addition, the Company agrees to pay for any and all legal work or representation
required to defend and or settle any claims made by or against Executive as a
result of his employment with the Company, while this Agreement is in effect or
any time thereafter.


11. Freedom to Contract.
The Executive represents and warrants that the Executive has the right to
negotiate and enter into this Agreement, and that this Agreement does not
breach, interfere with or conflict with any other existing contractual agreement


12. Effect on Prior Agreements.
This Agreement supersedes any and all prior oral or written agreements,
concerning the subject matter hereof, in their entirety between the parties,
which shall be void and of no further force and effect after the date of this
Agreement.


13. Notices.
 All notices, requests, consents and other communications, required or permitted
to be given hereunder, shall be in writing and shall be deemed to have been duly
given if delivered personally or sent by prepaid electronic transmission or
mailed first class, postage prepaid, by registered or certified mail or
delivered by an overnight courier service (notices sent by electronic
transmission, mail or courier service shall be deemed to have been given on the
date sent), as follows (or to such other address as either party shall designate
by notice in writing to the other):
 
 
6

--------------------------------------------------------------------------------

 


If to the Company:


Tara Gold Corp.
2162 Acorn Court
Wheaton, IL 60187


If to the Executive:
 


David Barefoot
240 Columbus Cr.
Longwood, FL 32750


14. Waiver.  
Unless agreed in writing, the failure of either party, at any time, to require
performance by the other of any provision hereunder shall not affect its rights
thereafter to enforce the same, nor shall a waiver by either party of any breach
of any provision hereof be taken or held to be a waiver of any other preceding
or succeeding breach of any term or provision of this Agreement.  No extension
of time for the performance of any obligation or act shall be deemed to be an
extension of time for the performance of any other obligation or act hereunder.




15. Complete Agreement.
This Agreement contains the entire agreement between the parties hereto with
respect to the contents hereof and supersedes all prior agreements and
understandings between the parties with respect to such matters, whether written
or oral.  Neither this Agreement nor any term or provision hereof may be
changed, waived, discharged or amended in any manner other than by an instrument
in writing, signed by the party against which the enforcement of the change,
waiver, discharge or amendment is sought.


16. Counterparts.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which shall constitute one agreement.


17. Binding Effect/Assignment.
This Agreement shall be binding upon the parties hereto, their heirs, legal
representatives, successors and assigns.  This Agreement shall not be assignable
by the Executive but shall be assignable by the Company in connection with the
sale, transfer or other disposition of its business or to any of the Company's
affiliates controlled by or under common control with the Company, with the
written approval of Executive.


18. Governing Law, Venue, Waiver of Jury Trial.
The parties agree that this Agreement shall be deemed made and entered into in
the State of Nevada and shall be governed and construed under and in accordance
with the laws of the State of Nevada without giving effect to any principles of
conflicts of law.  Company and Executive acknowledge and agree that  the
Judicial Circuit, shall be the exclusive venue and proper forum in which to
adjudicate any case or controversy arising either, directly or indirectly, under
or in connection with this Agreement in these courts, they will not contest or
challenge the jurisdiction or venue of these courts. The parties further agree
and hereby waive and release any right to a trial by jury in any action arising
out of the interpretation, enforcement or breach of this Agreement.


 
7

--------------------------------------------------------------------------------

 


19. Headings.
The headings of the sections are for convenience only and shall not control or
affect the meaning or construction or limit the scope or intent of any of the
provisions of this Agreement.


20. Survival.
Any termination of this Agreement shall not affect the ongoing provisions of
this Agreement which shall survive such termination in accordance with their
terms.


21. Severabililty.
Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or any other
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.




22. Construction.
This Agreement shall be constructed within the fair meaning of each of its terms
and not against the party drafting the document.


 
8

--------------------------------------------------------------------------------

 


23. Service Restriction.
Nothing in this Agreement will prevent or restrict Executive from serving on the
Board of Directors of any public or private companies and receive compensation
from such service.




THE PARTIES TO THIS AGREEMENT HAVE READ THIS AGREEMENT, UNDERSTAND ITS TERMS AND
CONDITIONS, HAVE HAD THE OPPORTUNITY TO CONSULT WITH INDEPENDENT COUNSEL OF
THEIR OWN CHOICE AND AGREE TO BE BOUND BY ITS TERMS AND CONDITIONS.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




 
TARA GOLD CORP.






By ____________________________
Authorized Officer


 
 
______________________________
David Barefoot
 
 
9

--------------------------------------------------------------------------------

 